Cag

So CO SI DH vWD FF WD NO

wR bo KO KO KO KR RD RO RQ ee
oo SN HN OO FF WY NY FKF§ CO ODO Oo HD DH A FP WY NYO KF OC

 

PB 2:19-cv-01849-MCE-KJN Document 83

Adam John Mackintosh (in pro per)
legal@ihughealth.com

PO BOX 1581.,

Rancho Cordova, CA 95741
Telephone: (650) 969-4664

ADAM JOHN MACKINTOSH,
Plaintiff,

-ys—

LYFT, INC., et. al.

Defendants.

 

 

Filed 03/12/20 Page 1 of 4

FILED

MAR 1 2 2929

CLERK, US DISTS'CT COURT
EASTERN DISTHICT GF CALIFORNIA

ey

 

EDP TA

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF CALIFORNIA

2:19-cv-01849-MCE-KJN

NOTICE OF VOLUNTARY DISMISSAL
WITHOUT PREJUDICE

Judge: Magistrate Judge Kendall J. Newman
Robert T. Matsui United States

Courthouse
501 I Street, Sacramento, CA 95814

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE

 

 

 
Cag

Oo fe ST DH A FP WY NY

NY wo NO NY WN NH WN WN NO kB Ff FH KF FHF Se ee eh lh
Oo SN NWN OH FR Ww NY KH COG OO FH HDT DB A F&F WY NY KF CO

 

P 2:19-cv-01849-MCE-KJN Document 83 Filed 03/12/20 Page 2 of 4

Plaintiff, Adam John Mackintosh, pro se, requests an order granting his Motion for
Dismissal Without Prejudice.

Plaintiff has multiple law firms interested in taking his case, however, the group of
named parties in the First Amended Complaint, pose conflicts for the firms, and prejudices
Plaintiff from retaining counsel.

This is Plaintiff's first Voluntary Dismissal Without Prejudice, and thus does not
constitute an adjudication, and therefore, all parties shall bear their own "fees and costs."

In support hereof, Plaintiff shows the following:

1. The time for filing an answer or other pleading has not yet expired.

2. The expiration of time to file an answer or other pleading is March 16, 2020.

3. This Honorable Court did not receive Objections to Magistrate Judge’s Findings and
Recommendations (“F&R’s”), Dkt. 69, pg. 21. The court concluded it was appropriate to adopt
the F&R’s in full, and it was so ordered.

4. The F&R’s allow Plaintiff to file a notice requesting voluntary dismissal of the
action without prejudice.

Opposing Counsel has been properly notified of this request.

DATED: March 12, 2020 Respectfully submitted,

 

 

Adam John Mackintosh (In Pro Per)

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE -2-

 

 

 
Cag

oOo CO NTN DN OO Fe WY NY

wo wo NH HN NH NH NH NH NO KR HF RR FF PF BP PG eS lS re
Oo SS DN AW FF WY NY KFK§ OF OO OHO IN DH vA FP WO NY KH &S

b 2:19-cv-01849-MCE-KJN Document 83 Filed 03/12/20 Page 3 of 4

PROOF SERVICE BY MAIL - Case No.: 2:19-cv-01849

lO423 Hroavess Couv-r

the postage fully prepaid.

MANATT, PHELPS & PHILLIPS, LLP
Barry W. Lee

bwlee@manatt.com

Joanna L. Allen

jlallen@manatt.com

Ana G. Guardado
aguardado@manatt.com

One Embarcadero Center, 30 Floor

San Francisco, CA 94111

(Via U.S. Mail)

Attorneys for Defendants Uber
Technologies, Inc. and Uber Health, LLC

 

I, Alanna Macliatos , declare as follows:

I am a resident in the county of Sacramento, California. I am over the age of

eighteen years and am not a party to this action; my business address is

in said County and

State. On March 12, 2020, I served the following documents:

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

[ X ] BY U.S. FIRST-CLASS MAIL: I served the documents by enclosing them in
an envelope and depositing the sealed envelope with the United States Postal Service with

BALLARD SPAHR LLP
Robert S. Gutierrez

. gutierrezr@ballardspahr.com

2029 Century Park East, Suite 800
Los Angeles, CA 90013

(Via U.S. Mail)
Attorneys for Defendant Better Business
Bureaus, Inc.

Douglas A. Winthrop, Benjamin

Thorman Halbig

Amold & Porter Kaye Scholer LLP

Three Embarcadero Center

10th Floor

San Francisco, CA 94111

415-471-3100

Fax: 415-47 1-3400

Email:

douglas.winthrop@amoldporter.com

415-471-3159

Email: . .
benjamin.halbig@amoldporter.com (Via USS. Mail)

 

 

 

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE

 

 

 

 
Cag

Oo Oo SN HDR vA FF WD NO

NO NO NO NO KN NO NY NO Re ee eee
Oo DTD DN OH FF WD NH -|§ COD Oo OBO DT DH OH FP WD NY KH S&S

P 2:19-cv-01849-MCE-KJN

Document 83 Filed 03/12/20 Page 4 of 4

 

Josef Arvin Acebedo
6339 Lochinvar Way
Sacramento, CA 95823
Defendant

(Via U.S. Mail)

Jerry Wang

P.O. Box 994
Cupertino, CA. 95104
582 Mateo Street

Los Angeles, CA 90013
Defendant

(Via U.S. Mail)

BAKER BOTTS L.L.P.
Peter K. Huston
peter. huston@bakerbotts.com

101 California Street, Suite 3600

San Francisco, CA 94111
(Via U.S. Mail)

Attorneys for Defendants Lyft, Inc.,
Logan Green, and John Zimmer

Arthur Luk, Esq.

Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave NW
Washington, DC 20001

 

Counsel for Defendants

AH Capital Management, LLC and Ben

Horowitz
Telephone: (202) 942-5393
Facsimile: (202) 942-5999

(Via U.S. Mail)

James Clark 11335 Gold Express Dr. Ste. 105
Sacramento, CA 95670 - Amy Biddle Counsel
Defendant

(Via U.S. Mail)

Louis Darnell Pritchett

100 Westlake Court Roseville, CA 95747
Defendant

(Via U.S. Mail)

GOODWIN PROCTER LLP
Darryl M. Woo
dwoo@goodwinlaw.com

James Lin

jlin@goodwinlaw.com

Hayes Hyde
hhyde@goodwinlaw.com

Three Embarcadero Center, 28" Floor
San Francisco, CA 94111

(Via U.S. Mail)

Grant P. Fondo
gfondo@goodwinlaw.com
Daniel R. Mello, Jr.
dmello@goodwinlaw.com
601 Marshall Street
Redwood City, CA 94063

(Via U.S. Mail)

Attorneys for Defendants Benchmark Capital
Partners, VII, L.P., Benchmark Capital
Management Co. VII, L.L.C., and

Matthew R. Cohler

 

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct and that this declaration was executed on March 12, 2020, in
Rancho Cordova, California.

Alanna Mackintosh

 

jn

 

 

 

 

 

NOTICE OF DISMISSAL WITHOUT PREJUDICE -4-

 

 

 
